28 So.3d 259 (2010)
In re Leo D. LAWRENCE.
No. 2010-B-0028.
Supreme Court of Louisiana.
February 26, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent failed to act with reasonable diligence and promptness in representing a client, and failed to communicate with a client. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted, and that Leo D. Lawrence, Louisiana Bar Roll number 18636, be suspended from the practice of law in Louisiana for a period of ninety days, fully deferred.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in this opinion.